56 Cal. Rptr. 3d 474 (2007)
154 P.3d 1000
PEOPLE
v.
PENA (Steven).
No. S134354.
Supreme Court of California.
March 21, 2007.
Transferred to Court of Appeal, Sixth District.
Defendant Perez's Motion for Immediate Issuance of Remittitur is denied. The case is transferred to the Court of Appeal, Sixth Appellate District, in light of People v. Modiri (2006) 39 Cal. 4th 481, 46 Cal. Rptr. 3d 762, 139 P.3d 136 and in light of representations made to this court concerning a possible negotiated disposition as to defendant Perez.
*475 GEORGE, C.J., BAXTER, WERDEGAR, CHIN, MORENO, and CORRIGAN, JJ., concur.